DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,997,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘294 patent include all the limitations of the instant claims.
Instant Application
US Patent No. 10,997,294
providing an identification of a code segment on a compute instance as suspicious; (Claim 1)
providing an identification of a code segment on a compute instance as suspicious based on one or more behavioral characteristics of the code segment during execution; (Claim 1)
terminating execution of the code segment; (Claim 1)
terminating execution of the code segment; (Claim 1)
determining a deferral window that provides a predetermined time period to wait between the identification and a malware scan of the code segment; (Claim 1)
determining a deferral window that provides a predetermined time period to wait between the identification and a malware scan of the code segment; (Claim 1)
determining a security update deferral time period that is less than the predetermined time period of the deferral window, the security update deferral time period defining a minimum time to wait between the identification and receipt of a security update for use in the malware scan of the code segment; (Claim 1)
determining a security update deferral time period that is less than the predetermined time period of the deferral window, the security update deferral time period defining a minimum time to wait between the identification and receipt of a security update for use in the malware scan of the code segment; (Claim 1)
and after waiting an amount of time equal to the security update deferral time period, performing the malware scan upon the earlier of expiration of the predetermined time period and a time at which a security update is received from a threat management facility after the security update deferral time period. (Claim 1)
and after waiting an amount of time equal to the security update deferral time period, performing the malware scan upon the earlier of expiration of the predetermined time period and a time at which a security update is received from a threat management facility after the security update deferral time period. (Claim 1)


Claims 16, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,997,294, in view of Yadav, U.S. Publication No. 2016/0359695. Referring to claims 16, 17, the claims of the ‘294 patent do not include limitations specify that the identification of suspicious code segments is based on machine learning or signature-based detection. Yadav discloses suspicious data detecting using machine learning or signatures ([0016]), which meets the limitation of wherein the identification of the code segment as suspicious is based on a machine learning tool/signature-based detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘294 patent to have included machine learning or signature-based identification because Yadav discloses that machine learning and signature-based identification represent one of a finite number of possible solutions to identifying suspicious data ([0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437